Citation Nr: 1533932	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  06-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right Achilles tendonitis.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease right knee.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease left knee.

4.  Entitlement to an initial compensable rating for of allergic rhinitis.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active duty service from October 1984 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his October 2006 substantive appeal.  The Veteran was sent a letter in May 2015 to an address in Maryland that informed him of his hearing date and location.  The letter has not been returned as undeliverable.  The Board notes, however, the Veteran failed to report to the scheduled July 2015 hearing.  Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to initial higher ratings for right Achilles tendonitis, degenerative joint disease right and left knees, and allergic rhinitis.

Here, the Board notes that the Veteran was afforded the most recent VA examination for the disabilities on appeal in December 2007, which is more than seven years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2006.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating    that, where the record does not adequately reveal the current  state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

VA has in its systems two different mailing addresses for the Veteran: one mailing address listed in VBMS is located in Virginia; and one mailing address listed in VACOLS is located in Maryland.  Correspondence sent to the Virginia address in July 2015 was returned as undeliverable.  Therefore, the AOJ should verify the Veteran's correct address and update any relevant information in VACOLS/VBMS.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current address and update all contact information in all VA systems of records.  All efforts to obtain this information should      be documented in the claims file.

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for right Achilles tendonitis, degenerative joint disease right and left knees, and allergic rhinitis, if any, and complete and return an appropriate authorization form   for each treatment provider identified.  After securing any necessary release, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above development is completed, schedule VA knee and ankle examinations to determine the current severity of the service-connected right Achilles tendonitis and degenerative joint disease right and left knees.  The  claims file must be reviewed by the examiner(s).  All necessary tests are to be accomplished, including range   of motion studies.  The examiner(s) should identify        all manifestations of the right Achilles tendonitis and degenerative joint disease of both knees, respectively.  

4.  Schedule the Veteran for a VA rhinitis examination to determine the current severity of his service-connected allergic rhinitis.  All findings pertinent to the Veteran's rhinitis should be indicated, to include the extent of any nasal obstruction due to rhinitis and whether nasal polyps are present. 

5.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.    The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




